Case 1:20-mj-00140-KMT Document8 File

 

~

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Criminal Action No. - } 1 -}

UNITED STATES OF AMERICA,

Plaintiff,

«Doli Eldce Dacia,

Defendant.

 

 

ORDER TO PRODUCE DISCOVERY

 

 

Pursuant to Rule 16 of the Federal Rules of Criminal Procedure and the request

full and complete discovery in this matter by producing the following items within its

of this Court, it is hereby ORDERED that the prosecution provide by

  

possession, custody or control and which are material to the preparation of the defense
or are intended for use by the government as evidence in chief at trial:

a. The substance of any relevant oral statement made by the defendant
before or after arrest, in response to interrogation by a person the
defendant knew was a government agent. Rule 16(1)(1)(A).

b. Any relevant written or recorded statement by the defendant. Rule
16(a)(1)(B)(i).

Cc. Any written record containing the substance of any relevant oral statement
made before or after arrest if the defendant made the statement in
response to interrogation by a person the defendant knew was a

government agent. Rule 16(a)(1)(B)(ii).

 
Case 1:20-mj-00140-KMT Document 8 Filed 09/17/20 U

-

Copies of the defendant's prior criminal record, the existence which is
known, or by the exercise of due diligence may become known to the
attorney for the government. Rule 16(a)(1)(D).

Copies or photographs of books, papers, documents, photographs,
tangible objects, buildings or places, or copies or portions thereof. Rule
16(a)(1)(E).

Results or reports of physical or mental examinations and of scientific
tests or experiments or copies thereof. Rule 16(a)(1)(F).

A written summary of testimonies the government intends to use under
Rules 701, 702, 703, and 705 of the Federal Rules of Evidence. This
summary must describe the witnesses’ opinions, the basis and the
reasons for those opinions and the witnesses’ qualifications. Rule

16(1)(1)(G).

ART:

DATED, this / / fk day of GE iol. 20.590.

  
 

Ae
Ley ff

 

CC fe

 

 

 

ae if
“ Us. MAGISTRATE JUDGE

 
